Title: [Diary entry: 2 February 1788]
From: Washington, George
To: 

Saturday 2d. Thermometer at 32 in the Morning—42 at Noon and 42 at Night. Wind Southerly, & day moderate. Visited my Ferry, Frenchs & Dogue run Plantations. At all, the same work as usual, except that the Dogue run Women were employed in pulling up a cross fence in the Meadow by the Overseers house—being the 2d. cross fence in this Meadw.  Set the home house gang to cording the Wood which had been cut for Bricks. Began with a pair of Sawyers, this day, to cut the flooring planks for a Barn, proposed to be built between the Ferry & French’s Plantations of 2 Inch Oak. Doctr. Craik came down to visit Mathew Baldridge but returned before dinner. My Nephew Geo. Steptoe Washington came here this Evening to proceed to Lancaster to visit his Brother Ferdinando Washington who lay dangerously ill of a Consumption.